Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This action is responsive to the application No. 17/159,152 filed on July 22, 2022.

Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Specification
4.	The title of the invention has been amended as “Package Structure Including Multiple Dies Surrounded by Conductive Element and Manufacturing Method Thereof”.

Claim Objections
5.	The objection on claim 1 has been withdrawn per the applicant’s response dated on 07/22/2022.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

9.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

10.	Claims 1-2, 4-5, 7, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (2018/0190594 A1) in view of Kang (2021/0134711 A1).
Regarding independent claim 1, Hsu et al. teaches a package structure (Fig. 3), comprising:
a conductive element (110A: 112/114A/114B, ¶34);
a plurality of dies (120 left/right, ¶33) disposed on the conductive element (112/114A/114B) and a portion (114A) of the conductive element (112/114A/114B) surrounds the plurality of dies (120);
a dielectric body (130) covering the plurality of dies (120);
a circuit layer (124) disposed on the dielectric body (130) and electrically connected to the plurality of dies (120); and
a patterned insulating layer (redistribution layer 140 comprises patterned insulating layer over the circuit layer 124, and side portion of 130 considered as patterned insulating layer, shown in figure below) covering the circuit layer (124).

    PNG
    media_image1.png
    421
    748
    media_image1.png
    Greyscale

Hsu et al. is explicitly silent of disclosing wherein, a portion of the patterned insulating layer is disposed between the dies that are adjacent.
Kang teaches wherein (Fig. 3 upside down), a portion of the protection layer (14, ¶41) is disposed between the dies (12: 12a, 12b, ¶39) that are adjacent.

    PNG
    media_image2.png
    431
    780
    media_image2.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the teaching for incorporating the protective layer as taught by Kang between the dies of Hsu et al., in order to securely fasten and cover the dies, therefore, enhanced reliability of the package structure.
Regarding claim 2, Hsu et al. and Kang teach all of the limitations of claim 1 from which this claim depends.
Hsu et al. teaches wherein (Fig. 3), the plurality of dies (120 left/right) comprise a substrate (dies comprised of substrate where the dies are processed), a die connection pad (122 chip pad, ¶20), and a die protective layer (around the chip pad 122, see Fig. 3), the die connection pad (122) is disposed on the substrate, the die protective layer covers the substrate and exposes a portion of the die connection pad (122), and the circuit layer (124) penetrates a portion of the dielectric body (130) to be in direct contact with the die connection pad (122).
Regarding claim 4, Hsu et al. and Kang teach all of the limitations of claim 1 from which this claim depends.
Hsu et al. teaches wherein (Fig. 3), the circuit layer (124) comprises a first circuit (124: on left die 120) and a second circuit (124: on right die 120), the plurality of dies (120 left/right) comprises 2Customer No.: 31561a first die (120 left) and a second die (120 right), the first circuit is electrically connected to the first die (120 left), the second circuit is electrically connected to the second die (120 right), and signals of the first die (120 left) and the second die (120 right) are separated from each other.
Regarding claim 5, Hsu et al. and Kang teach all of the limitations of claim 1 from which this claim depends.
The combination of Hsu et al. and Kang teaches wherein, the dielectric body (130, Hsu et al., Fig. 3) comprises a first dielectric portion (portion of 130 that covers the left die 120) and a second dielectric portion (portion of 130 that covers the right die 120) that are adjacent and separated from each other, and a portion (114B) of the conductive element (112/114A) and a portion (portion of 14, Kang, shown in figure of claim 1) of the insulating layer (14) are disposed between the first dielectric portion (portion of 130 that covers the left die 120) and the second dielectric portion (portion of 130 that covers the right die 120).
Regarding claim 7, Hsu et al. and Kang teach all of the limitations of claim 1 from which this claim depends.
The combination of Hsu et al. and Kang teaches wherein (Fig. 3 upside down, Fang), the insulating layer (14) is in contact with the dielectric body (16), and there is an interface (joining/touching area) between the insulating layer (14) and the dielectric body (16).
Regarding claim 14, Hsu et al. and Kang teach all of the limitations of claim 1 from which this claim depends.
Hsu et al. teaches wherein (Fig. 3), further comprising: an insulating carrier (160, ¶31), and wherein the conductive element (112/114A) is disposed on the insulating carrier (160).

Allowable Subject Matter
12.	Claims 3, 6, 8, 9, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 3 recites “….
a portion of the conductive element comprises a second conductive portion that surrounds each of the plurality of dies, the patterned insulating layer surrounds the second conductive portion, and the patterned insulating layer is a single layer without an interface therein”.
Claim 6 recites “….the conductive element comprises a first conductive portion and a second conductive portion, the dielectric body is disposed on the first conductive portion, the second conductive portion that surrounds each of the plurality of dies, wherein a side wall of the first conductive portion of the conductive element, a side wall of the second conductive portion of the conductive element and a side wall of the patterned insulating layer are substantially flush”.
Claim 8 recites “….a maximum thickness of the patterned insulating layer is greater than a maximum thickness of the dielectric body, and the patterned insulating layer is a single layer without an interface therein”. 
Claim 9 recites “….the dielectric body has a dielectric top surface, a dielectric bottom surface, and a dielectric side surface, the dielectric bottom surface is opposite to the dielectric top surface, and the dielectric side surface is connected to the dielectric top surface and the dielectric bottom surface, the circuit layer is disposed on the dielectric top surface of the dielectric body, the conductive element comprises a first conductive portion and a second conductive portion, the dielectric body is disposed on the first conductive portion, and the second conductive portion at least covers the dielectric side surface, and the second conductive portion of the conductive element and the circuit layer are the same film layer with the same structure formed by the same process”.
Claim 18 recites “….
the dielectric body has a dielectric top surface, a dielectric bottom surface, and a dielectric side surface, the dielectric bottom surface is opposite to the dielectric top surface, and the dielectric side surface is connected to the dielectric top surface and the dielectric bottom surface,
the circuit layer is disposed on the dielectric top surface of the dielectric body,
the conductive element comprises a first conductive portion and a second conductive portion,
the dielectric body is disposed on the first conductive portion, and
the second conductive portion is disposed on and covers a portion of the dielectric top surface, and extends and covers the dielectric side surface to contact the first conductive portion”.
Therefore, the claims 10, 11, 12 13 have been also objected due to dependency on claim 9.
Response to Arguments
13.	It has been acknowledged that the applicant amended claims 1, 3, 6, 8, 9, 14 and added new claim 18 per the response dated on 07/22/2022.
Applicant’s arguments with respect to the claims have been carefully reviewed and provided new grounds of rejection in the current office action above.

Conclusion
14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIDARUL A MAZUMDER whose telephone number is (571)272-8823. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
16.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DIDARUL A MAZUMDER/           Primary Examiner, Art Unit 2819